                 Case 2:17-cv-00370-RSL Document 97 Filed 12/11/18 Page 1 of 4




 1
                                                                        Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11   CHAMBER OF COMMERCE OF THE
     UNITED STATES OF AMERICA, and                        Case No. 17-cv-00370-RSL
12
     RASIER, LLC
13
                        Plaintiffs,                       STIPULATED MOTION
14          v.
                                                          REGARDING MOTIONS AND
15   CITY OF SEATTLE,                                     BRIEFING SCHEDULE

16   SEATTLE DEPARTMENT OF FINANCE
     AND ADMINISTRATIVE SERVICES, and
17
     CALVIN W. GOINGS,1 in his official                   NOTING DATE: December 6, 2018
18   capacity as Director, Finance and
     Administrative Services, City of Seattle
19
                        Defendants.
20

21
            Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiffs and Defendants (“Seattle”)
22
     submit this Stipulated Motion to modify the schedule for the filing and briefing of Plaintiffs’
23
     motion for summary judgment and Seattle’s motion for discovery set forth in the Court’s case
24

25          1
              Former Defendant Fred Podesta is no longer the Director of Finance and Administrative
26   Services. The current Director is Calvin W. Goings.

     Stipulated Motion Regarding Motions and Briefing Schedule - 1

                                                                                 STOEL RIVES LLP
                                                                                      ATTORNEYS
                                                                 600 University Street, Suite 3600, Seattle, WA 98101
                                                                              Telephone (206) 624-0900
                 Case 2:17-cv-00370-RSL Document 97 Filed 12/11/18 Page 2 of 4




 1
     management order dated November 2, 2018, and the parties’ Joint Status Report and Discovery
 2
     Plan dated October 26, 2018. For the reasons set forth herein, the parties stipulate and agree that
 3
     the time for Plaintiffs to file their motion for summary judgment shall be suspended pending
 4
     Seattle’s consideration of an amendment to the collective-bargaining ordinance under review in
 5
     this action. The parties shall file a joint status report no later than January 15, 2019, advising the
 6
     Court on the status of the amendment and proposing a revised schedule for the filing and briefing
 7
     of Plaintiffs’ motion for summary judgment and Seattle’s motion for discovery.
 8
            1.       This case, on remand from the Ninth Circuit, involves a facial challenge to a
 9
     Seattle ordinance authorizing for-hire drivers to engage in collective negotiations over the terms
10
     of their contracts with ride-referral and similar companies (known under the ordinance as “driver
11
     coordinators”). Plaintiffs allege that the ordinance violates and is preempted by federal antitrust
12
     law.
13
            2.       The parties previously negotiated, and the Court ordered, a schedule for the filing
14
     by Plaintiffs of a motion for summary judgment and the subsequent filing by Seattle of a motion
15
     for discovery under Rule 56(b). Under the schedule, Plaintiffs’ motion for summary judgment is
16
     due to be filed this Friday, December 7, and any motion by Seattle for discovery would be due
17
     on December 21.
18
            3.       On Monday, December 3, counsel for the City informed counsel for Plaintiffs that
19
     the City Council is considering an amendment to the ordinance that would remove “the nature or
20
     amount of payments to be made by, or withheld from, a driver coordinator to or by its drivers”
21
     from the authorized subjects of collective negotiations. Seattle expects the City Council to make
22
     a final decision on this proposed amendment within approximately the next month, but not
23
     before December 21.
24
            4.       Plaintiffs believe that the amendment would not cure the ordinance’s legal
25
     deficiencies. Nevertheless, the parties agree that the amendment, if enacted, could potentially
26

     Stipulated Motion Regarding Motions and Briefing Schedule - 2

                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
                                                                                   Telephone (206) 624-0900
                 Case 2:17-cv-00370-RSL Document 97 Filed 12/11/18 Page 3 of 4




 1
     affect the presentation and scope of the parties’ arguments. Because the amendment will be
 2
     enacted, if at all, after the current motions deadlines, enactment of the amendment would require
 3
     the parties to revise or supplement their motions and briefs.
 4
            5.       Accordingly, to avoid burdening the parties and the Court with potentially
 5
     unnecessary time and expense, the parties hereby stipulate and agree to temporarily suspend the
 6
     filing and briefing of their respective motions while the City Council considers the amendment.
 7
            6.       The parties further stipulate and agree that they will submit a joint status report no
 8
     later than January 15, 2019, advising the Court on the status of the amendment and proposing a
 9
     revised schedule for the filing and briefing of Plaintiffs’ motion for summary judgment and any
10
     motion by Seattle for discovery.
11

12   IT IS SO STIPULATED.
13   Dated: December 6, 2018                           Respectfully submitted,
14

15
     By: s/ Robert J. Maguire                           By: s/ Timothy J. O’Connell
16
     Robert J. Maguire, WSBA 29909                      Timothy J. O’Connell, WSBA 15372
17   Douglas C. Ross, WSBA 12811                        STOEL RIVES LLP
     DAVIS WRIGHT TREMAINE                              600 University Street, Suite 3600
18   Suite 2200                                         Seattle, WA 98101
     1201 Third Avenue                                  (206) 624-0900
19   Seattle, WA 98101                                  (206) 386-7500 FAX
     (206) 622-3150                                     Tim.oconnell@stoel.com
20   (206) 757-7700 FAX
     robmaguire@dwt.com                                 Michael A. Carvin
21                                                      (D.C. Bar No. 366784)
     Attorneys for Plaintiff Rasier, LLC                (pro hac vice)
22                                                      Christian G. Vergonis
                                                        (D.C. Bar No. 483293)
23   By: /s/Michael K. Ryan                             (pro hac vice)
     PETER S. HOLMES
24    Seattle City Attorney                             Jacqueline M. Holmes
                                                        (D.C. Bar No. 450357)
     GREGORY C. NARVER                                  (pro hac vice)
25   MICHAEL K. RYAN
     SARA O’CONNOR-KRISS                                Robert Stander
26                                                      (D.C. Bar No. 1028454)

     Stipulated Motion Regarding Motions and Briefing Schedule - 3

                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
                                                                                   Telephone (206) 624-0900
               Case 2:17-cv-00370-RSL Document 97 Filed 12/11/18 Page 4 of 4




 1     Assistant City Attorneys                    (pro hac vice)
     Seattle City Attorney’s Office                JONES DAY
 2   701 Fifth Avenue, Suite 2050                  51 Louisiana Avenue, N.W.
     Seattle, WA 98104                             Washington, D.C. 20001
 3   (206) 684-8200                                (202) 879-3939
                                                   (202) 616-1700 FAX
 4                                                 mcarvin@jonesday.com
     STEPHEN P. BERZON
 5   STACEY M. LEYTON
     P. CASEY PITTS                                Steven P. Lehotsky
                                                   (D.C. Bar No. 992725)
 6   Altshuler Berzon LLP
                                                   (pro hac vice)
     177 Post Street, Suite 300
 7   San Francisco, CA 94108                       U.S. CHAMBER LITIGATION CENTER
     (415) 421-7151                                1615 H Street, N.W.
 8                                                 Washington, D.C. 20062
                                                   (202) 463-3187
     Attorneys for Defendants                      slehotsky@uschamber.com
 9
     City of Seattle et al.
10                                                 Attorneys for Plaintiff
                                                   Chamber of Commerce of the
11
                                                   United States of America
12

13
                                              ORDER
14
            IT IS SO ORDERED.
15

16          DATED this 11th day of December, 2018.
17

18
                                                      A
                                                      Robert S. Lasnik
                                                      United States District Judge
19

20

21

22

23

24

25

26

     Stipulated Motion Regarding Motions and Briefing Schedule - 4

                                                                               STOEL RIVES LLP
                                                                                    ATTORNEYS
                                                               600 University Street, Suite 3600, Seattle, WA 98101
                                                                            Telephone (206) 624-0900
